AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                Page I of I
                                                                                                                                                                                    3
                                       UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                V.                                                          (For Offenses Committed On or After November 1, 1987)


                      Francisco Ocampo-Campbs                                                Case Number: 2: l 9-mj-9328

                                                                                            James Michael               ..
                                                                                            Defendant's Attorney
                                                                                                                                  r1=m� Fir)
                                                                                                                                   �-       • ,".,;�:..
                                                                                                                                                     , ,�"1,,:c: 1;:;;,£,

REGISTRATION NO. 85034298
THE DEFENDANT:
                                                                                                                                   JUN 1 2 2019
                                            _ __,p_la_in_ t_ ___________�f---'--·"-"-
                                     _ C_ _om
 � pleaded guilty t o count(s) _l o_ f                                              •,.-_- ..c•· · , ' �-,,�rc..·•�·,'"'-·•· ec
                                                                                                                             "''e-r"'-.·...,_r...l.·n,.,,.ulR'--'T
                                                                                                                                  _.a--'-


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                            Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                  1
 D The defendant has been found not guilty on count(s) -------------------
 □ Count(s) __________________ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                IZ}\TIME SERVED                                       □ ________ days
 � Assessment: $10 WAIVED � Fine: WAIVED
 � Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _________ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, June 12, 2019
                                                                                         Date of Imposition of Sentence



                                                                                         HitLJJ.il:CLocK
                         ,,,   �.../
                           ✓,;1Z-/
Received       --""":;:?'-1:
                           ->__,,<.,'--------­
              )'>\JsM
                                                                                         UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                                                  2:19-mj-9328
